Title: To James Madison from Daniel Clark, 15 March 1804 (Abstract)
From: Clark, Daniel
To: Madison, James


15 March 1804, Bayou Sara, Mississippi Territory. “I have been favored this day with your Letter of the 10th. ulto. and am thankful for your kindness in forwarding its inclosure.
“I feel much obliged by your mention of my Services. They were due and were willingly rendered, for I flattered myself that the Inhabitants of Louisiana would be rendered happy by the change. If they have become discontented and feel uneasy in their present situation, after being enthusiasts in favor of our Government, you will probably ‘ere this have learned the cause thro’ other Channels.
“The papers you mention to have received from Mr Morton, were perhaps imprudently intruded on you, but I wished you from them, to have a proof of what was formerly transacting. As things have so fortunately terminated and they can be of no further use, I take the Liberty of requesting you to burn the whole in order that you may be put to no further inconvenience by them.”
 

   
   RC (DLC). 2 pp.


